DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Response to Amendment
The Amendment filed 12/21/2021 has been entered.  Claims 1, 2, 7, 9-11, 13, 15, 16, 25 & 26 are pending in the application.  Claims 3-6, 8, 12, 14 & 17-24 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xirui Zhang on 01/12/2022.
The application has been amended as follows:
Claim 1 should read --A blade root structure, comprising: a plurality of bolt sleeve connectors configured to connect to a plurality of bolt sleeves respectively, the connectors each comprising: a plurality of extension portions arranged side by side and spaced apart, each of the plurality of extension portions having a first end and a second endbolt sleeve of the plurality of bolt sleeves.--
Claim 7 should read --The blade root structure according to claim 1, wherein the plurality of extension portions further include a third extension portion located between the first extension portion and the second extension portion, and a second whole coupling structure is formed on [[an]] the second end of the third extension portion.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches a blade root structure with similar features as claimed in Claim 1, but does not teach “a first partial coupling structure formed on the second 
Claims 2, 7, 9-11, 13, 15, 16, 25 & 26 depend on Claim 1, so are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746